774 N.W.2d 688 (2009)
Joseph HINZ, as Personal Representative of the Estate of John Allen Hawkins, Deceased, Plaintiff-Appellant,
v.
Alan ALMY, Defendant-Appellee, and
Alexander Hamil, Defendant.
Joseph Hinz, as Personal Representative of the Estate of John Allen Hawkins, Deceased, Plaintiff-Appellant,
v.
Michigan State University Board of Trustees, Defendant-Appellee.
Docket Nos. 139083, 139084. COA Nos. 285125, 285126.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the May 7, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.